Citation Nr: 0719481	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  04-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating for PTSD in excess of 
50 percent, effective from May 13, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
September 2003 rating decision, the RO granted service 
connection for PTSD, effective May 5, 2003, and assigned a 
disability rating of 10 percent.  In an April 2004 rating 
decision, he RO increased the initial rating from 10 percent 
to 30 percent.  In an April 2005 rating decision, the RO 
increased the rating from 30 percent to 50 percent, effective 
May 13, 2004.

In the September 2003 rating decision, the RO granted service 
connection for a shell fragment wound of the left foot, and 
assigned a 10 percent disability rating.  The veteran 
submitted a notice of disagreement in February 2004 that 
addressed the initial ratings for the PTSD and the left foot 
disability.  The RO issued a statement of the case in April 
2007 addressing both issues.  In May 2004, the veteran 
submitted a substantive appeal with respect to the PTSD 
issue, and an appeal status election form indicating that an 
April 2004 rating decision satisfied his appeal on the issue 
of the rating of the left foot disability.  As the veteran 
did not perfect an appeal of the rating of the left foot 
disability, that issue is not before the Board.


FINDINGS OF FACT

1.  From May 5, 2003, through May 12, 2004, the veteran's 
PTSD was manifested by nightmares and irritability, with no 
more than occasional decrease in work efficiency, and without 
evidence of significant social impairment.

2.  From May 13, 2004, the veteran's PTSD has been manifested 
by nightmares, sleep disturbances, panic attacks, and 
irritability, with partial, but not complete, impairment of 
occupational and social functioning.


CONCLUSIONS OF LAW

1.  From May 5, 2003, through May 12, 2004, the veteran's 
PTSD did not meet the criteria for a disability rating in 
excess of 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 
9411 (2006).

2.  From May 13, 2004, the veteran's PTSD has not met the 
criteria for a disability rating in excess of 50 percent.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including 
§§ 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 486.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in July 
2003 and August 2003, a statement of the case in April 2004, 
and a supplemental statement of the case in April 2005.  
Those notices and statements informed the veteran of the type 
of information and evidence that was needed to substantiate 
claims for service connection, to establish original and 
increased ratings, and to establish effective dates for 
benefits awarded.  VA has conducted all appropriate 
development of relevant evidence, and has secured all 
available pertinent evidence.  The veteran has had a 
meaningful opportunity to participate in the processing of 
his claims.  The Board finds that VA has adequately fulfilled 
its duties under the VCAA.  To the extent that VA has failed 
to fulfill any duty to notify and assist the veteran, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the veteran's claims.

Ratings for PTSD

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants disability 
ratings higher that those assigned.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The veteran has 
appealed for ratings higher than the initial rating of 30 
percent, effective May 5, 2003, and the 50 percent rating 
effective May 13, 2004.

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this regulatory provision, PTSD is among the 
conditions evaluated under a General Rating Formula for 
Mental Disorders, which provides the following criteria and 
ratings:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
............................ 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
.........................................
......... 70 percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  
................................. 50 
percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) .. 30 
percent

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication  
.................................. 10 
percent

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication  
.................................... 0 
percent

The veteran was diagnosed with PTSD in an August 2003 VA 
mental health examination.  In that examination, the veteran 
reported that he had not had mental health treatment.  He 
stated that about twice a week he had nightmares about his 
combat experiences in Vietnam.  He indicated that twice in 
the preceding year he had experienced flashbacks, followed by 
a loss of concentration and an increase in pulse.  He related 
that he was impatient and irritable, and that he tried to 
remove himself from situations when he felt angry.  He 
reported being hypervigilant in public, and having an 
exaggerated startle response.

The veteran stated that he worked as a heavy construction 
worker, and had done so since his discharge from service.  He 
indicated that he had a fairly good marriage with his second 
wife, and that he maintained relationships with his grown 
children from his first marriage.  He stated that he had 
friends and leisure activities, and that he and his wife 
socialized with family members and friends.  He reported that 
his use of alcohol was no more than a six pack of beer over a 
weekend.

The examiner noted that the veteran's speech was normal, but 
showed an increase in emotion when discussing his experiences 
in Vietnam.  The veteran's thought process and concentration 
were normal.  He showed no delusions.  His mood was anxious, 
and his range of affect was broad.  His memory and judgment 
were good.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 60.

In a substantive appeal that the RO received on May 13, 2004, 
the veteran asserted that his disability due to PTSD was 
consistent with the criteria for a 50 percent rating.  He 
asserted that he had occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect and panic attacks more than once a week.  He 
stated that he had impaired memory and judgment, disturbances 
of motivation and mood, and difficulty in establishing and 
maintaining effective work and social relationships.

The veteran had another VA mental health examination in 
November 2004.  He indicated that he was not in mental health 
treatment.  He reported having difficulty falling asleep, and 
having night sweats.  He stated that he had nightmares about 
three times a week.  He reported having had about ten 
flashbacks in the last year, including two in the last month.  
He related having had suicidal thoughts recently.  He 
expressed concern about irritability toward his spouse and 
coworkers.  He indicated that he was socializing less, and 
leaving early when he and his wife went out.  He stated that 
he was working full time, but that he had conflicts with 
coworkers.  He indicated that at work he ate by himself, and 
did not socialize with his coworkers.  He reported that he 
had been laid off from work six months earlier, for about two 
months, as a result of difficulty working with others.  He 
stated that he drank eight to ten beers a day, to help him 
relax.

The examiner observed that the veteran's speech was 
emotional, and that his thought process contained some 
rambling.  His mood was anxious, and his range of affect was 
restricted.  His memory was satisfactory, and his judgment 
was good.  The examiner found that the veteran's PTSD 
disability had increased from moderate to serious.  The 
examiner assigned a GAF score of 50.

The main source of evidence regarding the manifestations of 
the veteran's PTSD around the time it was diagnosed, in 2003, 
is the report of the August 2003 VA examination.  The history 
and observations in that examination report indicate that the 
veteran was working full time, and that his work was going 
fairly well.  There was no indication of impairment of memory 
or judgment.  Despite the veteran's irritability, he 
described his family, social, and work relationships as being 
fairly good.  He did not report any panic attacks.  The 
examination report presents a picture of moderate 
occupational and social functioning, with no more than 
occasional impairment.  Thus, the evidence from the initial 
period of service connection shows disability from PTSD 
consistent with no more than a 30 percent rating.  The 
preponderance of the evidence is against an initial rating in 
excess of 30 percent.

In the May 2004 substantive appeal, the veteran reported 
additional and more severe PTSD symptoms.  The November 2004 
examination also provided more information about the 
veteran's disability due to PTSD.  In the appeal, the veteran 
reported that he had panic attacks more than once a week.  At 
the examination, he indicated that he had been laid off from 
work for a period, related to difficulty working with others.  
While the appeal and later examination show symptoms and 
impairment worse than those shown in August 2003, the level 
of disability does not appear to reach a level consistent 
with a 70 percent rating.  The VA examiner noted that the 
veteran had a flattened affect, but did not find evidence of 
impaired memory or judgment.  Following the lay off period, 
the veteran had resumed full time employment.  He was 
concerned about irritability toward his wife and coworkers, 
but he did not report impulse control or violence.  There was 
no indication of verbal outbursts or of near-continuous panic 
or depression.  The veteran related difficulty with work and 
family relationships, but did not seem to describe difficulty 
approaching failure of those relationships.  He reported some 
suicidal thoughts, but there was no indication that these 
thoughts persisted or interfered with occupational or social 
functioning.  The evidence shows a disability picture 
consistent with a 50 percent rating, and not as severe as the 
criteria for a 70 percent rating.  The preponderance of the 
evidence is against a rating in excess of 50 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability rating for PTSD in excess of 30 
percent for the period from May 5, 2003, through May 12, 
2004, is denied.

Entitlement to a disability rating for PTSD in excess of 50 
percent from May 13, 2004, is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


